
	

114 HR 4280 IH: To authorize the President to award the Medal of Honor to Colonel Philip Conran of the United States Air Force for acts of valor during the Vietnam War.
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		114th CONGRESS
		1st Session
		H. R. 4280
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mrs. Capps introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the President to award the Medal of Honor to Colonel Philip Conran of the United
			 States Air Force for acts of valor during the Vietnam War.
	
	
		1.Authority for award of the Medal of Honor to Colonel Philip Conran for acts of valor during the
			 Vietnam War
 (a)AuthorizationThe President may award the Medal of Honor under section 8741 of title 10, United States Code, to retired Colonel Philip Conran of the United States Air Force for the acts of valor during the Vietnam War described in subsection (b).
 (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Colonel Philip Conran during a rescue mission operation in Laos on October 6, 1969, while serving as a pilot in the 21st Special Operations Squadron, Nakhon Phanom Royal Thai Air Force Base, Thailand, for which he was previously awarded the Air Force Cross.
 (c)Waiver of time limitationsThe award under subsection (a) may be made notwithstanding the time limitations specified in section 8744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces.
			
